Citation Nr: 1825814	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-38 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.Z., Counsel







INTRODUCTION

The Veteran served on active duty from November 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2014 and in October 2014, the Veteran submitted private audiological evaluations.  The results suggest that his hearing acuity may have worsened since he was last examined by VA in January 2014.  As such, a new examination is needed. 

Furthermore, while the private audiological evaluations contained results of a speech audiometry test, it is unclear whether the Maryland CNC Word Test was used.  As such, they are not adequate to evaluate the Veteran's hearing loss pursuant to the regulatory criteria.  38 C.F.R. § 4.85.  Therefore, on remand, the RO should contact the providers who conducted the tests and clarify whether the Maryland CNC Word Test was used.

Accordingly, the case is REMANDED for the following action:

1.  Contact the audiologists who conducted the audiological evaluations received in May 2014 and October 2014 and ask whether the Maryland CNC Word Test was used to evaluate speech discrimination. 

 2. Schedule the Veteran for an examination to evaluate the current severity of his bilateral hearing loss. 

 3. Then, readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




